Name: 2011/660/: Council Decision of 3Ã October 2011 appointing six Polish members and six Polish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2011-10-07

 7.10.2011 EN Official Journal of the European Union L 263/17 COUNCIL DECISION of 3 October 2011 appointing six Polish members and six Polish alternate members of the Committee of the Regions (2011/660/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Polish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Six members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Jacek CZERNIAK, Mr Konstanty DOMBROWICZ, Mr Marcin JABÃ OÃ SKI, Mr Witold KROCHMAL, Mr Marek NAWARA and Mr BogusÃ aw Ã MIGIELSKI. Five alternate members seats have become vacant following the end of the terms of office of Mr Jan DZIUBIÃ SKI, Mr WÃ adysÃ aw HUSEJKO, Mr Tadeusz KOWALCZYK, Mr Andrzej MATUSIEWICZ and Mr Robert SOSZYÃ SKI. An alternate members seat has become vacant following the appointment of Mr Pawel ADAMOWICZ as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr PaweÃ  ADAMOWICZ, Prezydent Miasta GdaÃ ska,  Mr Olgierd GEBLEWICZ, MarszaÃ ek WojewÃ ³dztwa Zachodniopomorskiego,  Mr Krzysztof HETMAN, MarszaÃ ek WojewÃ ³dztwa Lubelskiego,  Mr Witold KROCHMAL, Radny Miasta i Gminy WoÃ Ã ³w (change of mandate),  Mr Marek SOWA, MarszaÃ ek WojewÃ ³dztwa MaÃ opolskiego,  Mr Witold STÃPIEÃ , MarszaÃ ek WojewÃ ³dztwa Ã Ã ³dzkiego; and (b) as alternate members:  Mr Jacek CZERNIAK, Radny WojewÃ ³dztwa Lubelskiego,  Mr Marcin JABÃ OÃ SKI, Radny WojewÃ ³dztwa Lubuskiego,  Mr Bogdan DYJUK, PrzewodniczÃ cy Sejmiku WojewÃ ³dztwa PodÃ askiego,  Mr Arkadiusz GODLEWSKI, PrzewodniczÃ cy Rady Miasta Katowice,  Ms Teresa KUBAS-HUL, PrzewodniczÃ ca Sejmiku WojewÃ ³dztwa Podkarpackiego,  Ms Hanna ZDANOWSKA, Prezydent Miasta Ã odzi. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 3 October 2011. For the Council The President J. FEDAK (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.